Exhibit 10.2

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Amended and Restated Employment Agreement (this “Agreement”) is dated and
effective as of February 24, 2015 (the “Effective Date”) between Aon
Corporation, a Delaware corporation (the “Company”), and Kristi Savacool (the
“Executive”).

 

WHEREAS, the parties entered into the Employment Agreement dated as of
September 30, 2010, and subsequently amended by the Amendment to Employment
Agreement effective as of May 16, 2011;

 

WHEREAS, the Company desires to continue to employ the Executive, and the
Executive desires to continue to serve and to be employed by the Company, upon
the terms and subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereby agree as follows:

 

1.                                      Employment Term; Title;
Responsibilities; Outside Activities.

 

(a)                                 Employment Term; Title. The Company, through
its business unit Aon Hewitt, has since 2011 employed the Executive as Chief
Executive Officer of Aon Hewitt. The Company will continue to employ the
Executive pursuant to this Agreement under such title and in such capacity, or
in a comparable senior executive capacity as determined by the Chief Executive
Officer of Aon plc (the “CEO”), for an extended term (the “Term of Employment”)
beginning on the Effective Date and ending on April 1, 2020, unless renewed
pursuant to Section 3 hereof, or terminated during the Term of Employment as
fully set forth in Section 3.

 

(b)                                 Responsibilities. The Executive will report
to the CEO and be a Level 1A senior executive of the Company (or comparable
level if levels are changed), but it will not be a breach of this Agreement if
the reporting structure is changed by the Company so long as the Executive
continues in a staff or line role reporting to the CEO. The Executive will have
the authority and responsibility consistent with the position in which she will
serve. The Executive will also perform other duties (not inconsistent with the
Executive’s title) on behalf of the Company and its subsidiaries as may from
time to time be authorized or directed by the CEO.

 

(c)                                  Outside Activities. The Executive may
engage in charitable, civic or community activities and, with the prior approval
of the General Counsel of Aon plc (the “GC”), may serve as a director of any
other business corporation, provided that (i) such activities or service do not
interfere with the Executive’s duties hereunder or violate the terms of any of
the covenants contained in Sections 4 or 6 hereof, (ii) such activities are
consistent with the Aon Code of Business Conduct and reviewed and approved by
the GC, and (iii) such other business corporation provides the Executive with
director and officer insurance coverage which, in the opinion of the Company, is
adequate under the circumstances.

 

2.                                      Compensation during Term of Employment.

 

(a)                                 Base Salary. During the Term of Employment,
the Company will pay to the Executive a base salary at the rate of $800,000 per
year (“Base Salary”), payable semi-monthly

 

1

--------------------------------------------------------------------------------


 

in accordance with the Company’s executive payroll policy. Such Base Salary will
be reviewed annually on the Company’s regular executive salary review schedule,
and will be subject to increase (but not decrease) at the discretion of the CEO
and the Organization and Compensation Committee of the Board of Directors of Aon
plc (the “Compensation Committee”), which increased amount will be thereafter
the Executive’s “Base Salary” for all purposes hereunder.

 

(b)                                 Annual Incentive Compensation. The Executive
will be eligible to participate in the annual incentive compensation program for
the Company’s senior executives in accordance with the provisions of such
program, as amended from time to time. The Executive’s target bonus will be 100%
of the Executive’s Base Salary in effect at the end of such year and the maximum
bonus will be 300% of the Executive’s Base Salary. The Executive acknowledges
and agrees that the annual incentive compensation awards earned hereunder will
be subject to payment pursuant to and in accordance with the Aon Incentive Stock
Program, payable in a combination of cash and an Aon plc equity-based award, if
applicable.

 

(c)                                  Long-Term Incentive Compensation;
Additional Award under Leadership Performance Program. The Executive will be
eligible to participate in the long-term incentive compensation programs for the
Company’s senior executives in accordance with the provisions of such programs,
as amended from time to time. Notwithstanding the foregoing, in consideration of
the Executive’s agreement to enter into this Agreement and in recognition of her
past service, the Company will, subject to the approval of the Compensation
Committee, provide the Executive with an additional award under the Leadership
Performance Program for the performance period beginning January 1, 2015 and
ending December 31, 2017, a sub-plan of the Amended and Restated Aon Corporation
2011 Incentive Plan, (the “Additional LPP Award”). The Additional LPP Award will
have a grant date value of $2,500,000, and it will be subject to terms and
conditions typically set forth in the Company’s similar award agreements,
including vesting and forfeiture terms and restrictive covenants. The Additional
LPP Award will be granted in addition to the regular award under such program
for which the Executive is eligible, subject to approval of the Compensation
Committee. Such Additional LPP Award and the regular award are intended to be
granted no later than April 1, 2015. The Executive will be eligible to receive
awards under the program or successor program(s) for future performance periods
in accordance with the terms and conditions generally applicable to
similarly-situated executives.

 

(d)                                 Employee Benefits. During the course of
employment, the Executive will be entitled to participate in the Company’s
employee benefit plans generally available to senior executives of the Company.
Nothing in this Agreement will require the Company to establish, maintain or
continue any of the benefits already in existence or hereafter adopted for
executives of the Company and nothing in this Agreement will restrict the right
of the Company to amend, modify or terminate such programs.

 

(e)                                  Vacation Time. The Executive will be
entitled to paid vacation time in accordance with usual Company policies and
procedures. The Company will not pay the Executive any additional compensation
for any vacation time not used by the Executive except as required by law.

 

2

--------------------------------------------------------------------------------


 

(f)                                   Expense Reimbursement. In accordance with
Company policies and procedures and on prescribed Company forms, the Company
will reimburse the Executive for all proper expenses incurred by the Executive
in the performance of her duties hereunder.

 

3.                                      Renewal; Termination.

 

(a)                                 Renewal. This Agreement may be renewed upon
(i) the issuance by the Company of a notice of renewal (“Notice of Renewal”) to
the Executive at least six (6) months prior to the end date of the Term of
Employment or any renewal period thereof and (ii) the written acceptance of the
Notice of Renewal by the Executive within (60) days thereafter.

 

(b)                                 Termination.

 

(i)                                     Death or Disability. This Agreement will
be terminated immediately upon the death or total disability of the Executive
(as defined under the Aon Long Term Disability Plan or its successor plan) or in
the event that the Executive becomes otherwise disabled through any illness,
injury, accident or condition of either a physical or psychological nature so as
to be unable to perform substantially all of the Executive’s duties and
responsibilities for one hundred eighty (180) consecutive calendar days.

 

(ii)                                  Without Cause or for Good Reason. This
Agreement may be terminated by the Company without cause on no less than three
hundred sixty-five (365) days advance notice by the Company or by the Executive
without cause on no less than forty-five (45) days, but no more than 365 days,
advance notice to the Company or by the Executive for Good Reason. The notice
from either party will specify the effective date of the Executive’s employment
termination (the “Termination Date”). If terminated without cause by the Company
or for Good Reason by the Executive, the Company will pay a lump sum cash
payment to the Executive equal to all accrued but unpaid Base Salary and
benefits as of the date such notice of termination is delivered (the “Notice
Date”). In addition, if this Agreement is terminated without cause by the
Company or for Good Reason by the Executive, so long as the Executive continues
to abide by the provisions of Sections 4(b), 4(c) and 6 herein and further
provided that the Executive signs and returns an agreement containing a release
of claims in a form typically used by or otherwise acceptable to the Company
within the period of time set forth therein (without revoking it, if
applicable), through the Termination Date the Company will continue to pay to
the Executive an amount equal to the Base Salary as and when it would be paid to
its executives generally; provide the Executive welfare benefits as generally
provide to executives of the Company; and continue vesting of the Executive’s
equity-based awards. On the Termination Date, the Company will provide the
Executive with a lump sum cash payment equal to the Executive’s annual Base
Salary as of the Notice Date.

 

As used herein, “Good Reason” will mean any of the following which remains
uncured by the Company for twenty (20) days after the Notice Date: (a) a
substantial adverse alteration in the then-current responsibilities or reporting

 

3

--------------------------------------------------------------------------------


 

structure, other than as allowed in Section 1(b) hereof, of the Executive;
(b) any material breach of this Agreement by the Company, including any
purported termination of the Executive’s employment which breaches this
Agreement; or (c) the failure of the Company to obtain from any successor an
express written and unconditional assumption of the Company’s obligations under
this Agreement.

 

Notwithstanding anything to the contrary in this Section 3(b)(ii), the Company
may require the Executive to leave Company premises immediately on the Notice
Date. Such a requirement will not relieve the Company of its obligations herein,
including its obligation to continue Base Salary and benefits through the
Termination Date.

 

In the event the Executive terminates this Agreement without cause or Good
Reason, the Company will only be required to pay or provide to the Executive all
accrued but unpaid Base Salary and benefits as of the date of such termination;
provided, however, that in such event the Executive will not be waiving her
rights or entitlements pursuant to any employee benefit plan or program or
equity plan or agreement.

 

(iii)                               For Cause. The Company may at any time
during the initial Term of Employment and during any renewals thereof, terminate
this Agreement for “cause”, effective immediately by written notice of
termination given to the Executive setting forth the basis for such termination.
For the purposes of this Agreement, “cause” will mean the Executive’s:
(A) performing a deliberate act of dishonesty, fraud, theft, embezzlement, or
misappropriation involving the Executive’s employment with the Company, or
breach of the duty of loyalty to the Company; (B) performing an act of race,
sex, national origin, religion, disability, or age-based discrimination, or
sexual harassment, which after investigation, the Company reasonably concludes
will result in material exposure to the Company’s business reputation or counsel
to the Company reasonably concludes will result in material liability being
imposed on the Company and/or the Executive; (C) material violation of the
Company’s written policies and procedures including, but not limited to, the Aon
Code of Business Conduct; (D) material non-compliance with the terms of this
Agreement, including but not limited to Sections 4 and 6, which is not cured
within twenty (20) days after written notice (with specificity as to the
noncompliance) is given to the Executive; or (E) admission or conviction of, or
a plea of nolo contendere, to a felony or any crime involving moral turpitude or
misrepresentation.

 

In the event of a termination for “cause,” the Company will only be required to
pay or provide to the Executive all accrued but unpaid Base Salary and benefits
as of the date of such termination; provided, however, that in such event the
Executive will not be waiving her rights or entitlements pursuant to any
employee benefit plan or program or equity plan or agreement.

 

4

--------------------------------------------------------------------------------


 

(iv)                              As of the effective date of termination, the
Executive agrees that the Secretary of the Company may, as an irrevocable proxy
and in the Executive’s name and stead, execute all documents and things which
the Company deems necessary and desirable to effect the Executive’s resignation
as an officer or director of the Company, the Parent and their subsidiaries and
affiliates.

 

(v)                                 Upon the effective date of termination, or
other expiration of this Agreement, the obligations of the parties under this
Agreement, other than the Executive’s obligations under Sections 3(c), 4, 5, 6,
and 9(e) and the Company’s obligations under Sections 2(b), 3(b) and 7, will
cease; provided further that any other provision which contemplates performance
or observance by either or both parties subsequent to any termination of this
Agreement will survive any termination of this Agreement and continue in full
force and effect.

 

(vi)                              Any agreement herein by the Company to
continue to pay Base Salary or any other benefits after the termination of
employment will be reduced by any benefits provided by the Aon Severance Plan.

 

(vii)                           For purposes of this Agreement, the terms
“retirement,” “termination of employment,” “terminated,” “termination,” “this
Agreement will be terminated” and variations thereof, as used in this Agreement,
are intended to mean a termination of employment that constitutes a “separation
from service” under Section 409A of the Internal Revenue Code of 1986, as
amended (“Code Section 409A”).

 

(c)                                  The Executive agrees that, prior to the
commencement of any new employment in the insurance brokerage, reinsurance
brokerage or human capital consulting business, the Executive will furnish the
prospective new employer with a copy of this Agreement. The Executive also
agrees that the Company may advise any prospective new employer of the Executive
of the existence and terms of this Agreement and furnish the prospective new
employer with a copy of this Agreement.

 

4.                                      Noncompetition; Nonsolicitation.

 

(a)                                 General. The Executive acknowledges that in
the course of her employment with the Company, and any predecessor company or
affiliated company, the Executive has and will become familiar with trade
secrets and other confidential information concerning the Company, Aon plc and
their subsidiaries (collectively “Aon”) and that the Executive’s services will
be of special, unique and extraordinary value to the Company and its affiliates.

 

(b)                                 Noncompetition.

 

(i)                                     The Executive agrees that during the
Term of Employment and for a period of two years beginning on the date of the
Executive’s disability termination in accordance with Section 3(b)(i) or the
date on which a notice of termination is provided in accordance with
Section 3(b)(ii) or (iii) (the “Noncompetition Period”) the Executive will not
in any manner, directly or indirectly, through any person, firm or corporation,
alone or as a member of a partnership or as an officer,

 

5

--------------------------------------------------------------------------------


 

director, stockholder, investor or employee of or consultant to any other
corporation or enterprise or otherwise, (x) engage or be engaged, or assist any
other person, firm, corporation or enterprise in engaging or being engaged, in
the business of insurance brokerage, reinsurance brokerage, employee benefits
brokerage and benefits and human resources consulting and administration and
cloud-based human resources solutions or deployment (the “Specified Business”)
provided that such Specified Business represents, or is reasonably expected to
represent, the greater of $400 million dollars or at least 55% of the business’
annual gross revenue, respectively, in the fiscal year prior to the Executive
becoming affiliated with such entity or in the fiscal year of such affiliation
(the “Limits”) or (y) provide services to (A) a Listed Major Competitor (as
defined below), or a successor in interest to all or substantially all of the
assets of a Listed Major Competitor, within a business unit or division that
engages in a Specified Business or would be a Specified Business if the
definition of “Specified Business” included human resources business process
outsourcing services or (B) any business (or any entity owning such business)
which is spun-off or otherwise disposed of by a Listed Major Competitor if
(I) such spun-off or otherwise disposed business is a Specified Business or
would be a Specified Business if the definition of “Specified Business” included
human resources business process outsourcing services and (II) the Limits are
satisfied, with the Limits being calculated based only on the spun-off or
otherwise disposed business. Service to a business unit or division of a Listed
Major Competitor that is not a business unit or division described in (A) above
shall not be a violation of this Section 4(b). This restriction will apply in
any geographic area in which the Company or any of its subsidiaries is then
conducting such business.

 

(ii)                                  Without limiting the generality of the
foregoing prohibition, the following businesses are the “Listed Major
Competitors”: Marsh & McLennan Companies, Inc.; Willis Group Holdings Limited;
Towers Watson & Co.; the Hay Group; Xerox Corporation; Fidelity Investments;
Accenture plc; International Business Machines Corporation; and any entity that
satisfies the criteria in the following sentence. A Listed Major Competitor
shall also include any entity that is involved in human resources business
process outsourcing services (x) in which more than 50% of the voting power to
elect directors is owned by private equity funds, directly or indirectly, and
(y) that has indicated (by words or actions) that its intent is to become a
significant competitor to the Company with respect to human resources business
process outsourcing services generally.

 

(iii)                               For purposes of this Section 4(b):
(x) “benefits and human resources administration” means providing recordkeeping
services to and for retirement plans and health and other welfare benefit plans
and designing, implementing and maintaining health care exchanges for retiree
and active populations under health and other welfare benefit plans, whether
independent or as part of a health insurance provider service (e.g., Aetna, Blue
Cross Blue Shield, etc.) or health care provider (e.g., Kaiser or UPMC);
(y) “benefits and human resources consulting” means providing consulting or
actuarial services to clients in their capacity as employers and/or sponsors of
retirement plans and health and other

 

6

--------------------------------------------------------------------------------


 

welfare plans, including investment consulting and delegated investment
consulting for retirement plans and pension risk transfer advice and execution,
but shall not include management consulting services; and (z) neither payroll
services nor outsourcing services (other than the aforesaid recordkeeping or
consulting to employers and/or sponsors as to selection of vendors) shall be
within the meaning of “benefits and human resources consulting and
administration”.

 

(iv)                              Furthermore, in calculating the Limits, any
entity’s revenues from sub-segments of a segment of the Company that represents
less than 10% of the revenues of Aon Hewitt in the fiscal year prior to the
termination of the Executive’s employment with the Company shall not be
considered as revenues of the Specified Businesses.

 

(c)                                  Nonsolicitation. The Executive further
agrees that during the Noncompetition Period the Executive will not in any
manner, directly or indirectly, induce or attempt to induce any employee of Aon
to terminate or abandon his or her employment with Aon for any purpose
whatsoever.

 

(d)                                 Exceptions. Nothing in this Section 4 will
prohibit the Executive from being (i) a stockholder in a mutual fund or a
diversified investment company or (ii) a passive owner of not more than two
percent of the outstanding stock of any class of a corporation, any securities
of which are publicly traded, so long as the Executive has no active
participation in the business of such corporation.

 

(e)                                  Reformation. If, at any time of enforcement
of this Section 4, a court holds that the restrictions stated herein are
unreasonable under circumstances then existing, the parties hereto agree that
the maximum period, scope or geographical area reasonable under such
circumstances will be substituted for the stated period, scope or area and that
the court will be allowed to revise the restrictions contained herein to cover
the maximum period, scope and area permitted by law. This Agreement will not
authorize a court to increase or broaden any of the restrictions in this
Section 4.

 

(f)                                   Consideration; Breach. The Company and the
Executive agree that the payments to be made, and the benefits to be provided,
by the Company to the Executive pursuant to Sections 2 and 3 hereof will be made
and provided in consideration of the Executive’s agreements contained in
Section 4 hereof. In the event that the Company determines that the Executive
has committed a material breach of any provision of Section 4 hereof, on written
notice to the Executive setting forth the basis for such determination, the
Company will be entitled immediately to terminate making all remaining payments
and providing all remaining benefits pursuant to Section 3 hereof and upon such
termination the Company will have no further liability to the Executive under
this Agreement; provided, however, that if a court of law determines that no
such material breach occurred, the Company will be obligated to make such
payments in a timely manner.

 

7

--------------------------------------------------------------------------------


 

5.                                      Company’s Right to Injunctive Relief.

 

The Executive acknowledges that the Executive’s services to the Company are of a
unique character which gives them a special value to the Company, the loss of
which cannot reasonably or adequately be compensated in damages in an action at
law, and that a breach of Section 4 and 6 of this Agreement will result in
irreparable and continuing harm to the Company and that therefore, in addition
to any other remedy which the Company may have at law or in equity, the Company
will be entitled to injunctive relief for a breach of this Agreement by the
Executive.

 

6.                                      Trade Secrets and Confidential
Information; Inventions.

 

(a)                                 Trade Secrets and Confidential Information.
The Executive acknowledges that Aon’s business depends to a significant degree
upon the possession of information which is not generally known to others, and
that the profitability of the business of Aon requires that this information
remain proprietary to Aon.

 

The Executive will not, except as required in the course of employment by the
Company, disclose or use during or subsequent to the course of employment, any
trade secrets or confidential or proprietary information relating to the
business of Aon of which the Executive becomes aware by reason of being employed
by the Company or to which the Executive gains access during her employment by
the Company and which has not been publicly disclosed (other than by the
Executive in breach of this provision). Such information includes client and
customer lists, data, records, computer programs, manuals, processes, methods
and intangible rights which are either developed by the Executive during the
course of employment or to which the Executive has access. All records and
equipment and other materials relating in any way to any confidential
information relating to clients or to the business of Aon will be and remain the
sole property of Aon during and after the end of employment. Notwithstanding the
foregoing, the Executive may comply with legal process or governmental inquiry
after, to the extent legally permitted, giving Aon written notice of record
thereof.

 

Upon termination of employment, the Executive will promptly return to the
Company all materials and all copies or tangible embodiments of materials
involving any confidential information in the Executive’s possession or control.

 

(b)                                 Inventions. The Executive hereby assigns to
the Company her entire right, title and interest in and to all discoveries and
improvements, patentable or otherwise, trade secrets and ideas writings and
copyrightable material, which may be conceived by the Executive or developed or
acquired by the Executive during the Term of Employment, which may pertain
directly or indirectly to the business of Aon. The Executive agrees to disclose
fully all such developments to the Company upon its request, which disclosure
will be made in writing promptly following any such request. The Executive will
upon the Company’s request, execute, acknowledge and deliver to the Company all
instruments and do all other acts which are necessary or desirable to enable Aon
to file and prosecute applications for, and to acquire, maintain and enforce,
all patents, trademarks, and copyrights in all countries.

 

8

--------------------------------------------------------------------------------


 

7.                                      Indemnification.

 

The Company shall maintain, for the benefit of the Executive, director and
officer liability insurance in form at least as comprehensive as, and in an
amount that is at least equal to, that maintained by the Company for any other
officer or director. In addition, the Executive shall be indemnified by the
Company against liability as an officer of the Company and any subsidiary or
affiliate of the Company to the maximum extent permitted by applicable law. The
Executive’s rights under this Section 7 shall continue so long as she may be
subject to such liability, whether or not this Agreement may have terminated
prior thereto.

 

8.                                      Mergers and Consolidations;
Assignability.

 

The rights and obligations under this Agreement will inure to the benefit of and
be binding upon the Company and its successors and assigns. This Agreement will
not be assignable by the Executive, but in the event of the Executive’s death it
will be binding upon and inure to the benefit of the Executive’s legal
representatives to the extent required to effectuate its terms.

 

9.                                      Miscellaneous.

 

(a)                                 Integration; Amendment; Counterparts. Except
as is otherwise provided herein, this Agreement contains all of the terms and
conditions agreed upon by the parties relating to the subject matter of this
Agreement and supersedes all prior and contemporaneous agreements, negotiations,
correspondence, undertakings and communications of the parties, whether oral or
written, respecting the subject matter of this Agreement.

 

This Agreement may not be amended, altered or modified without the prior written
consent of both parties and such instrument must acknowledge that it is an
amendment or modification of this Agreement.

 

This Agreement may be executed in two counterparts, each of which will be deemed
an original and both of which together will constitute one and the same
instrument.

 

(b)                                 Waiver. Waiver of any term or condition of
this Agreement by any party will not be construed as a waiver of a subsequent
breach or failure of the same term or condition, or a waiver of any other term
or condition of this Agreement. Any waiver must be in writing.

 

(c)                                  Captions. The captions in this Agreement
are not part of its provisions, are merely for reference and have no force or
effect. If any caption is inconsistent with any provision of this Agreement,
such provision will govern.

 

(d)                                 Governing Law. The validity, interpretation,
construction, performance, enforcement and remedies of, or relating to, this
Agreement, and the rights and obligations of the parties hereunder, will be
governed by and construed in accordance with the substantive laws of the State
of Illinois, without regard to the conflict of law principles, rules or statutes
of any jurisdiction.

 

9

--------------------------------------------------------------------------------


 

(e)                                  Agreement To Be Available In Future
Proceedings. During the period of employment, and after employment termination
(and subject to the Executive’s then-current employment obligations), the
Executive agrees, subject to the advice of legal counsel, to voluntarily make
herself available to the Company and its legal counsel, at the Company’s
request, without the necessity of obtaining a subpoena or court order, in the
Company’s investigation, preparation, prosecution and/or defense of any actual
or potential legal proceeding, regulatory action, or internal matter. Subject to
the advice of legal counsel, the Executive agrees to provide any information
reasonably within the Executive’s recollection. If the Executive is required to
devote more than one business day per quarter to fulfilling her obligations
under this provision, then the Company shall pay her a per diem fee for any
partial or full days in excess of one day per quarter spent providing services
under this provision, at a per diem rate based on the annual rate of
compensation in effect for the Executive at the time the Executive’s employment
terminated. Payment or reimbursement of the Executive’s expenses will be made
promptly and in no event later than December 31 of the year following the year
in which such expenses were incurred, and the amount of such expenses eligible
for payment or reimbursement, or in-kind benefits provided, in any year will not
affect the amount of such expenses eligible for payment or reimbursement, or
in-kind benefits to be provided, in any other year. Additionally, any right to
expense reimbursement or in-kind benefits will not be subject to liquidation or
exchange for another benefit.

 

(f)                                   Severability. Whenever possible, each
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held by a court of competent jurisdiction to be prohibited or unenforceable
for any reason, such provision will be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of this Agreement.

 

(g)                                  Notice. All notices given hereunder will be
in writing and will be sent by registered or certified mail or delivered by hand
and, if intended for the Company, will be addressed to it or delivered to it at
its principal office for the attention of the Chief Human Resources Officer of
the Company. If intended for the Executive, notices will be delivered personally
or will be addressed (if sent by mail) to the Executive’s then current residence
address as shown on the Company’s records, or to such other address as the
Executive directs in a notice to the Company. All notices will be deemed to be
given on the date received at the address of the addressee or, if delivered
personally, on the date delivered.

 

(h)                                 Prohibition on Acceleration of Payments. The
time or schedule of any payment or amount scheduled to be paid pursuant to the
terms of this Agreement, including but not limited to any restricted stock unit
or other equity-based award, payment or amount that provides for the ‘deferral
of compensation’ (as such term is described under Code Section 409A), may not be
accelerated except as otherwise permitted under Code Section 409A and the
guidance and Treasury regulations issued thereunder.

 

(i)                                     Code Section 409A. The parties intend
that this Agreement and the benefits provided hereunder be interpreted and
construed to comply with Code Section 409A to the extent applicable thereto. The
time and form of payment of incentive compensation, disability benefits,
severance payments, expense reimbursements and payments of in-kind benefits
described herein will be made in accordance with the applicable sections of this
Agreement, provided that with

 

10

--------------------------------------------------------------------------------


 

respect to termination of employment for reasons other than death, the payment
at such time can be characterized as a “short-term deferral” for purposes of
Code Section 409A or as otherwise exempt from the provisions of Code
Section 409A, or if any portion of the payment cannot be so characterized, and
the Executive is a “specified employee” under Code Section 409A, such portion of
the payment will be delayed until the earlier to occur of the Executive’s death
or the date that is six months and one day following the Executive’s termination
of employment (the “Delay Period”). Upon the expiration of the Delay Period, all
payments and benefits delayed pursuant to this section will be paid or
reimbursed to the Executive in a lump sum, and any remaining payments due under
this Agreement will be payable at the same time and in the same form as such
amounts would have been paid. Further, if the Executive is a “specified
employee” and if any equity-based awards granted to the Executive by the
Company, pursuant to this Agreement or otherwise, continue to vest upon the
Executive’s termination of employment, and are deemed a “deferral of
compensation” (as such term is described under Code Section 409A), the
equity-based awards will not be settled or released until the expiration of the
Delay Period. For purposes of applying the provisions of Code Section 409A, each
separately identifiable amount to which the Executive is entitled will be
treated as a separate payment. In addition, the disability benefits and
severance payments will be treated as a series of separate payments.

 

Although the Company intends to administer the Agreement so that it will comply
with the requirements of Code Section 409A, the Company does not represent or
warrant that the Agreement will comply with Code Section 409A or any other
provision of federal, state, local, or non-United States law. Provided that the
Company administers this Agreement in a manner consistent with the terms of this
Agreement, neither Aon plc, the Company, any of their subsidiaries, nor their
respective directors, officers, employees or advisers will be liable to the
Executive (or any other individual claiming a benefit through the Executive) for
any tax, interest, or penalties the Executive may owe as a result of
compensation paid under the Agreement, and the Company and its subsidiaries will
have no obligation to indemnify or otherwise protect the Executive from the
obligation to pay any taxes pursuant to Code Section 409A.

 

The provisions of this Agreement will be construed in a manner in favor of
complying with any applicable requirements of Code Section 409A to avoid
taxation under Code Section 409A. If any compensation or benefits provided by
this Agreement result in the application of Code Section 409A, the Company will
modify this Agreement in the least restrictive manner necessary in order to
comply with the provisions of Code Section 409A, other applicable provisions of
the Code and/or any rules, regulations or other regulatory guidance issued under
such statutory provisions and, in each case, without material diminution in the
value of the payments or benefits to the Executive.

 

Signature page follows.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

AON CORPORATION

 

 

 

By:

/s/ Gregory J. Besio

 

Its:

Executive Vice President and Chief Human Resources Officer

 

I have read the above Agreement and understand and agree to be bound by its
terms.

 

 

 

/s/ Kristi Savacool

 

Kristi Savacool

 

12

--------------------------------------------------------------------------------